In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 16-1440V
                                         Filed: August 14, 2017
                                            UNPUBLISHED


    SHELLY THOMPSON,
                                                                   Attorneys’ Fees and Costs;
                        Petitioner,                                Respondent does not object
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Howard S. Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Sam Shirazi, U.S. Department of Justice, Washington, DC, for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On November 1, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleged that she suffered brachial neuritis and axillary nerve injury as a result of an
influenza vaccine administered on September 28, 2015. ECF No. 1. On August 8, 2017, the
undersigned issued a decision awarding compensation to petitioner based on the parties’
stipulation. ECF No. 25.

        On August 11, 2017, petitioner filed a motion for attorneys’ fees and costs. ECF No. 29.
Petitioner requests attorneys’ fees in the amount of $14,100.25 and attorneys’ costs in the
amount of $581.96. Id. at 5, 8. In accordance with General Order #9, petitioner's counsel
represents that petitioner incurred no out-of-pocket expenses. Thus, the total amount requested
is $14,682.21.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the undersigned
intends to post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such material
from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
        On August 11, 2017, respondent filed a response stating respondent has no objection to
petitioner’s motion. ECF No. 30. Respondent cautions, however, that his lack of objection
“should not be construed as admission, concession, or waiver as to the hourly rates requested, the
number of hours billed, or the other litigation related costs.” Id.

       The undersigned has reviewed the billing records submitted with petitioner’s request. In
the undersigned’s experience, the request appears reasonable, and the undersigned finds no cause
to reduce the requested hours or rates.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e).
Based on the reasonableness of petitioner’s request and the lack of opposition from respondent,
the undersigned GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $14,682.213 as a lump sum in the
form of a check jointly payable to petitioner and petitioner’s counsel Howard S. Gold.4

         The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                               s/Thomas L. Gowen
                                                               Thomas L Gowen
                                                               Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs” as well as fees for legal services rendered. Furthermore, § 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir.1991).
4
 Petitioner requests that the award for attorneys’ fees and costs be forwarded to Gold Law Firm, LLC, 83 Walnut
Street, Suite 150, Wellesley Hills, MA 02481.
5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.
                                                          2